Citation Nr: 1412409	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-36 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for somatic cervical thoracic dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1986 to November 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  The decision denied service connection for somatic cervical thoracic dysfunction, somatic thoracic dysfunction, and mid-back pain, each of which the Veteran claimed separately.  The Veteran appealed the denial of service connection for his back disability.

In a June 2010 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine at L4-L5 and assigned at 10 percent rating.  The RO stated that the award represented a full grant of the Veteran's claims for service connection for somatic thoracic dysfunction and mid-back pain.  The Veteran has not appealed the rating or effective date assigned.  Thus, those claims are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of somatic cervical thoracic dysfunction.

2.  The Veteran's neck pain began prior to his Southwest Asia theater service during the Persian Gulf War period.


CONCLUSION OF LAW

The criteria for service connection for somatic cervical thoracic dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

VA medical treatment records reflect that in February 2007 the Veteran complained of upper back pain, which he described as nagging but not debilitating.  No cervical spine somatic dysfunction was observed.

In December 2008 the Veteran underwent a VA examination.  He reported he experienced back and neck pain after a 1989 motor vehicle crash.  He reported recurring episodes of upper and middle back pain from his between his shoulder blades down his back.  He reported no current pain in his neck, only in the thoracic and lumbar regions of his back.  He did note neck stiffness sometimes when sleeping the wrong way.  Thoracic spine x-rays were normal.  The examiner found no pathology to render a diagnosis, noting there were only subjective reports of pain.

An August 2009 VA medical treatment record reflects that the Veteran reported flare-ups of pain mainly in his low back but sometimes radiating to his upper back.  The Veteran was diagnosed with lumbar spine degenerative disc disease but no separate diagnosis was made regarding the Veteran's thoracic or cervical spine.  The Board notes that the Veteran is service-connected for degenerative disc disease of the lumbar spine at L4-L5 and that the Veteran may not separately be evaluated for the same disability under various diagnoses.  See 38 C.F.R. § 4.14 (2013).

The Board finds the preponderance of the evidence shows that the Veteran does not have a current disability of the neck.  The medical evidence does not support that the Veteran has a current diagnosis of somatic cervical thoracic dysfunction or other diagnosed condition involving that region of his neck and back.  The Board acknowledges the Veteran's subjective reports of pain in his upper back, and that the Veteran is competent to state what symptoms he feels.  However, the Board finds that diagnosing somatic cervical thoracic dysfunction is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence shows that the Veteran does not have a current disability of the neck for which service connection may be granted on a direct basis.

The Veteran's service treatment records show that he served in Kuwait in 2003.  The Veteran is a Persian Gulf veteran.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(e).  Service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during or after active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran, however, reported that the neck pain began after a 1989 motor vehicle accident.  Thus, the pain became manifest prior to his Southwest Asia theater service.  Service connection is not available for an undiagnosed illness.  Id.  

In sum, the Board finds that preponderance of the evidence showing the Veteran does not have a current diagnosis of somatic cervical thoracic dysfunction and that his subjective complaints of neck pain began prior to his service in Southwest Asia.  Service connection is not warranted on direct or presumptive bases.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in October 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran was afforded a VA medical examination in December 2008.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for somatic cervical thoracic dysfunction is denied.	




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


